Per Curiam.

The complaint does not contain the essential elements of an action in fraud; nor can it be upheld on the theory that it alleges malicious interference by defendants with plaintiff’s rights under the policy of insurance with the Hartford Accident and Indemnity Company. On the facts alleged we are unable to perceive how plaintiff can set forth a good cause of action against defendant-appellant. The order appealed from should, accordingly, be reversed, with $20 costs and disbursements to defendant-appellant, and the complaint dismissed as to defendant-appellant.
Cohn, Callahan, Peek and Yan Yoorhis, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the defendant-appellant, and the complaint dismissed as to defendant-appellant.